DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-16 and 20 in the reply filed on 29 September 2022 is acknowledged.

Drawings
The drawings are objected to because Figs. 1-4 contain text with improper shading which makes the text difficult to discern.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 528, 530 and 526.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “526” has been used to designate both “devices” and “audio devices” (see page 28); and reference character “516” has been used to designate both “a practitioner device” and “electrodes” (see pages 26 and 27); and reference character “514” has been used to designate both “apparatus” and “sensor platform” (see page 28).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "516" and "530" have both been used to designate “electrodes” (see page 28); and reference characters "514" and "528" have both been used to designate “apparatus” (see page 28).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 7 and 15 are objected to because of the following informalities: at line 3 of claim 7, “neuro-stimulation;” should apparently read –neuro-stimulation; and--; and at line 4 of claim 15, “according a sensitivity” should apparently read –according to a sensitivity--.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to certain method of organizing human activity, and specifically following rules or instructions. This judicial exception is not integrated into a practical application because while the claim recites computer elements, such recited computer elements are generically recited and thus do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the “server computer”, “graphical user interface”, “non-transitory computer readable medium” and “head-set”, when considered separately and in combination, do not add significantly more to the exception.  The server computer only serves to receive information that was stored in a user device having a graphical user interface, and “the non-transitory computer readable medium” is not even recited with respect to a computer or an application/function thereof; rather the step of “reading, from a non-transitory computer readable medium” could be construed as reading a session schedule from any generic computer display.  Considering the step of “outputting the session stimulation schedule from the server computer to the user device”, such merely amounts to, again, retrieving information, likely stored in memory, which are well-understood, routine, conventional computer functions.  Further, the step of “enabling the user device to control a neuro-stimulation headset for applying the session…schedule” does not, in fact, positively require a headset, or its control thereof, rather it can be interpreted as enabling the user device to control a headset by the provision of a graphical user interface, which is recited, and which allows interaction/selection/input by a user, which is also a well-understood, routine, and conventional computer component/function.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At line 2 of claim 1, it is unclear if “a graphical user interface” is required by the claim or not since it follows the recitation “…via”.  
At line 5 of claim 1, it is unclear what is doing the “reading” as a human could “read” a stimulation schedule from a display of a computer comprising “a non-transitory computer readable medium”.  
Claim 1 at line 8 recites the limitation "the session stimulation schedule".  There is insufficient antecedent basis for this limitation in the claim.  A suggested amendment is: -- the session neuro-stimulation schedule--.
At line 2 of claims 2 and 3, it is unclear what comprises “a control graphical user interface” and if “control graphical user interface” is the same as or different than “a graphical user interface” recited at line 2 of claim 1.  For purposes of examination, they will be considered to be the same graphical user interface.  
At line 4 of claim 2, it is unclear if “the neuro-stimulation schedule” refers to “a session neuro-stimulation schedule” recited at line 5 of claim 1 or one of the “plurality of neuro-stimulation schedules” recited at line 6 of claim 1.  A suggested amendment to line 4 of claim 2 is –the session neuro-stimulation schedule--.
At line 4 of claim 3, it is unclear if “the neuro-stimulation schedule” refers to “a session neuro-stimulation schedule” recited at line 5 of claim 1 or one of the “plurality of neuro-stimulation schedules” recited at line 6 of claim 1. A suggested amendment to line 4 of claim 3 is –the session neuro-stimulation schedule--.
Claim 4 at line 3 recites the limitation "the at least one user".  There is insufficient antecedent basis for this limitation in the claim.
At line 3 of claim 4, it is unclear if “a graphical user interface” is the same as or different than “a graphical user interface” recited at line 2 of claim 1.  For purposes of examination, the will be considered to be the same graphical user interface.  
At line 7 of claim 4, it is unclear if “the neuro-stimulation schedule” refers to “a session neuro-stimulation schedule” recited at line 5 of claim 1 or one of the “plurality of neuro-stimulation schedules” recited at line 6 of claim 1. A suggested amendment to line 7 of claim 8 is –the session neuro-stimulation schedule--.
In claim 5, it is unclear if “the feedback” refers to “feedback” recited at line 3 of claim 4 or “feedback” recited at line 7 of claim 4.  
At line 2 of claim 6, it is unclear what comprises “a control graphical user interface” and if “control graphical user interface” is the same as or different than “a graphical user interface” recited at line 2 of claim 1.  For purposes of examination, they will be considered to be the same graphical user interface.  
At line 2 of claim 7, it is unclear what comprises “a control graphical user interface” and if “control graphical user interface” is the same as or different than “a graphical user interface” recited at line 2 of claim 1.  For purposes of examination, they will be considered to be the same graphical user interface.  
Claim 7 at line 4 recites the limitation "the feedback".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 at line 2 recites the limitation "the neuro-stimulation session".  There is insufficient antecedent basis for this limitation in the claim.
At line 8 of claim 9, it is unclear if “received data” is the same as or different than “received data” recited at line 2 or 5.  A suggested amendment is: --the received data--.
Claim 13 at line 4 recites “a detected principal frequency of a brainwave”.  It is unclear if the term “detected” is implying a positive step of performing detection, or if it simply refers to a frequency of a brainwave that is detectable.  
Claim 14 is indefinite as the brainwave frequencies delta, theta, alpha, beta and gamma range from 0.1 Hz to above 30 Hz, and if delta through beta are anticipated, such would result in a negative hertz value in order to conform to the recited “100 Hz…less than the detected principal frequency of the brainwave.”  
Claim 15 at line 5 recites the limitation "the treatment".  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 at line 1 recites the limitation "controlling the neuro-stimulation headset….to a user".  There is insufficient antecedent basis for this limitation in the claim.  In claim 1, “to control a neuro-stimulation headset” is not positively recited and regarded and therefore claim 20 is indefinite.  Furthermore, “to a user” in claim 20 should apparently be deleted or amended as claim 1 does not recite that the session is applied to a user.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carter et al. (U.S. Pub. No. 2019/0255344).  Regarding claim 1, Carter et al. (hereinafter Carter) discloses a method for applying neuro-stimulation, comprising: receiving, into a server computer 110 via a graphical user interface (“selectable graphical user element on a display”) of a user device 116 (Fig. 1 and [0057]), a condition identification (sensors/sensing) corresponding to a condition experienced by a patient ([0055], [0069], [0083], [0084] and [0087]), wherein the condition is treatable by neuro-stimulation ([0045] and [0099]); reading, from a non-transitory computer-readable medium [0097], a session neuro-stimulation schedule corresponding to the condition from a plurality of neuro-stimulation schedules corresponding to respective conditions ([0069] and [0080]); outputting the session stimulation schedule from the server computer to the user device ([0080] and [0081]); and enabling the user device to control a neuro-stimulation headset for applying the session neuro-stimulation schedule ([0089] and Fig. 12).
Regarding claim 2, the method further comprises: causing the user device 116 to display a control graphical user interface (“selectable graphical user element on a display”) [0057]; and receiving user input via the control graphical user interface to start a neuro-stimulation session using the neuro-stimulation schedule, whereupon the neuro-stimulation session is started (“start/stop control may be providing using…a selectable graphical user element on a display”) [0057].
Regarding claim 3, the method further comprises: causing the user device 116 to display a control graphical user interface (“selectable graphical user element on a display”) [0057]; and receiving user input via the control graphical user interface to stop a neuro-stimulation session using the neuro-stimulation schedule, whereupon a current neuro-stimulation session is paused or halted (“start/stop control may be providing using…a selectable graphical user element on a display”) [0057].
Regarding claim 4, the session neuro-stimulation schedule includes feedback setpoints for receiving feedback from the at least one user, via a graphical user interface ([0069] and [0057]), and a sensor disposed in the neuro-stimulation headset (or wearable device) (([0082], [0083] and Fig. 12); though a sensor disposed in the headset is not required as the headset is not positively recited in claim 1); and wherein enabling the user device to control the neuro-stimulation headset includes enabling the user device to control neuro-stimulation output according to feedback included in the neuro-stimulation schedule ([0069] and [0080]; the timing diagrams, which are programmed or automated to schedule delivery of the therapy operate upon enabled conditions which are sensed and would thus constitute “feedback” ([0069] and [0055]).
Regarding claim 5, the feedback includes biofeedback ([0069] and [0055]).
Regarding claim 6, causing the user device to display a control graphical user interface includes causing display of at least a “start session” graphical control object (“selectable graphical user element” indicating start/stop control [0057]).  
Regarding claim 7, causing the user device to display a control graphical user interface includes causing display of one or more objects for user response during neuro-stimulation (“start/stop control” which is a “selectable graphical user element” and user controlled [0057]); wherein the one or more objects provide at least a portion of the feedback (selecting the stop control would disable or stop the neurostimulation schedule, which would constitute user feedback).  
Regarding claim 8, the feedback is construed to be “biofeedback” as the user must select the “start/stop control” of the “selectable graphical user element” [0057]).  
Regarding claim 9, Carter teaches that the method further comprises: receiving data corresponding to feedback from the neuro-stimulation session ([0083] and [0084]); and updating the session neurostimulation schedule by writing, to the computer-readable medium, the received data (“writing” is construed as collecting and storing the received data for calibration and/or further therapy sessions ([0056], [0083] and [0084]), wherein writing the received data to the computer-readable medium causes the session neuro-stimulation schedule corresponding to the condition to be modified according to the received data (“calibrate the MNPEF therapy for patient” [0084] and “the MNPEF therapy” is programmed [0069]).  
Regarding claim 10, the feedback includes biofeedback ([0083] and [0084]).
Regarding claim 11, enabling the user device to control a neuro-stimulation headset for applying the session neuro-stimulation schedule includes controlling the neuro-stimulation headset for applying the session neuro-stimulation schedule to a user ([0089] and Fig. 12).
Regarding claim 12, controlling the neuro-stimulation headset includes causing the neuro-stimulation headset to output an electrostatic field to the user (“electric field” [0089] such as “DC electric field” [0048] which is also regarded as an “electrostatic field” [0052]).
Regarding claim 13, causing the neuro-stimulation headset to output the electrostatic field to the user includes applying a periodic field ([0078], [0051] and [0122]), characterized by an oscillation frequency derived from and not equal to a detected principal frequency of a brainwave [0068].
Regarding claim 14, applying a periodic field characterized by an oscillation frequency derived from and not equal to a detected principal frequency of a brainwave includes applying a periodic field one to one-hundred hertz greater than or less than the detected principal frequency of the brainwave (greater than 100 Hz is disclosed at [0068]).
Regarding claim 15, applying a periodic field characterized by an oscillation frequency derived from and not equal to a detected principal frequency of a brainwave includes applying a periodic field having a frequency offset that is determined according a sensitivity of the user to the treatment ([0068] discloses various ranges of applied frequencies which may be applied according to patient-to-patient variations [0067], [0057] and [0080]).
Regarding claim 16, the neuro-stimulation headset includes two emission devices 1204 positioned proximate respective positions proximate the user’s cranium (Fig. 12 and [0089]).
Regarding claim 20 and in view of its indefinite nature, applying a frequency greater than 100 Hz as disclosed by Carlton for the electric fields [0068] would constitute disentrainment as defined by Applicant as paragraph [0206] of the instant application teaches that habitual thought patterns correlate to a brainwave frequency, and disruption of such with an application of an off-frequency treatment field (deemed as being outside the range of brainwave frequencies) would reduce such undesireable thought patterns, to cause “disentrainment.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791